DREYFUS INSTITUTIONAL RESERVES FUNDS DREYFUS INSTITUTIONAL PREFERRED TREASURY MONEY MARKET FUND Rule 18f-3 Plan Rule 18f-3 under the Investment Company Act of 1940, as amended (the "1940 Act"), requires that the Board of an investment company desiring to offer multiple classes pursuant to said Rule adopt a plan setting forth the separate arrangement and expense allocation of each class, and any related conversion features or exchange privileges. The Board, including a majority of the non-interested Board members, of each of the investment companies, or series thereof, listed on Schedule A attached hereto, as such Schedule may be revised from time to time (each, a "Fund"), which desires to offer multiple classes has determined that the following plan is in the best interests of each class individually and the Fund as a whole: 1. Class Designation: Fund shares shall be divided, except as otherwise noted on Schedule A, into Institutional shares, Hamilton shares, Agency shares, Premier shares and Classic shares. 2. Differences in Services: The services offered to shareholders of each Class shall be substantially the same, except for certain services provided to holders of Hamilton shares, Agency shares, Premier shares and Classic shares, pursuant to a Service Plan and certain services provided to holders of Hamilton shares and Premier shares pursuant to a Shareholder Services Plan. Certain automatic investment plan and automatic redemption plan privileges are available only to holders of Classic shares. 3. Differences in Distribution Arrangements: Each
